Citation Nr: 1131119	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-36 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of right ankle fracture.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the cervical spine. 

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder with rotator cuff impingement.  

4.  Entitlement to an initial disability rating in excess of 10 percent for left Achilles tendonitis. 

5.  Entitlement to an initial compensable rating for service-connected anal fissure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 2007.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, among other things, granted service connection and assigned an initial 20 percent rating for degenerative joint disease of the cervical spine; granted service connection and assigned an initial 20 percent rating for degenerative joint disease of the left shoulder; granted service connection and assigned an initial 10 percent rating for residuals of right ankle fracture; granted service connection and assigned an initial 10 percent rating for left Achilles tendonitis; granted service connection and assigned an initial 30 percent rating for hemorrhoids; and granted service connection and assigned an initial noncompensable rating for anal fissure.  The Veteran filed a notice of disagreement with respect to the issue of an increased rating for hemorrhoids, but he did not perfect an appeal of this claim.  Accordingly, the Board does not have jurisdiction over the matter.  

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript of the hearing is associated with the claim folder.


The issues of entitlement to higher initial ratings for an anal fissure, left Achilles tendonitis, and degenerative joint disease of the cervical spine and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 2, 2009, the Veteran's right ankle disability was manifested by no more than moderate limitation of motion.  

2.  From March 2, 2009, the Veteran's right ankle disability has been manifested by disability commensurate to marked limitation of motion and objective evidence of pain on motion.


CONCLUSIONS OF LAW

1.  Prior to March 2, 2009, the criteria for an initial rating in excess of 10 percent for right ankle fracture are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5271 (2010).

2.  Since March 2, 2009, the criteria for a disability rating of 20 percent for right ankle fracture have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5271 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran submitted his claim for benefits while still in service, and it does not appear that pre-adjudication notice was provided.  As this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Nonetheless, complete notice was provided in a May 2009 letter, and the claim was readjudicated in a September 2009 statement of the case.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him a physical examination, obtained medical opinions as to the etiology and severity of disabilities, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file.  Moreover, during the July 2010 hearing, the Veteran asserted that his right ankle disability was "about the same" as at the time of his 2007 VA examination, and a reexamination is thus not necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the length of time since the last examination does not, in and of itself, warrant reexamination).

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating for Residuals of Right Ankle Fracture

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran was afforded a VA examination of his right ankle in June 2007, in which he reported that he first noticed right ankle pain in 1988 when he fractured his tibia and fibula.  He stated that he had constant pain without locking or instability, and he denied any prior surgeries.  On examination, the Veteran had dorsiflexion from 0 to 20 degrees with pain and plantar flexion from 0 to 40 degrees with pain.  Inversion and eversion were from 0 to 30 degrees with pain.  There was no additional limitation due to repetition, and no crepitus or deformity was noted.  X-rays revealed a healed fracture of the right ankle.  

VA outpatient treatment record reflect that the Veteran's right ankle was examined on March 2, 2009.  At that time, he described right ankle joint pain on the anterior, medial, and lateral aspects.  He reported stiffness and aching which increased with activity.  On examination, there was tenderness to palpation and with ambulation.  There was no swelling, erythema, or warmth.  There was no dislocation, subluxation, or laxity.  The Veteran had plantar flexion to 18 degrees with pain and dorsiflexion 5 to 10 degrees with pain.  

During his Board hearing, the Veteran reported that he takes medication for ankle pain and that he uses a brace about 4 times per week.  He had not missed any time from work due to his right ankle disability, and he stated that his ankle had not worsened since the last examination.   

The Veteran's right ankle disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  This code provides a 10 percent rating for moderate limitation and a 20 percent rating for marked limitation of motion of the ankle.  A disability rating greater than 20 percent is not available under this diagnostic code.  

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

Consideration is also warranted for such findings as painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

Applying the rating criteria to the foregoing evidence, the Board concludes that a disability rating in excess of 10 percent is not warranted prior to March 2, 2009.  Before that date, the record reflects that the Veteran exhibited normal range of dorsiflexion, while plantar flexion was limited by only 5 degrees.  These ranges of motion represent no more than moderate impairment consistent with a 10 percent rating.

From March 2, 2009, both dorsiflexion and plantar flexion in the Veteran's right ankle had diminished to less than half of the normal ranges of motion.  The Veteran also described pain in all aspects of the ankle joint, and there was objective evidence of tenderness.  The Board finds that this level of impairment is commensurate to marked disability consistent with a 20 percent rating. 

The Board has considered whether a higher rating may be warranted under another diagnostic code.  During the entire pendency of this appeal, however, there has been no evidence of ankylosis (Diagnostic Codes 5270 and 5272).  Prior to March 2, 2009, there also was no evidence of malunion of the os calcis or astragalus (Diagnostic Code 5273) or astragalectomy (Diagnostic Code 5274), as would warrant consideration for a 20 percent evaluation.

The Veteran has submitted no evidence showing that his right ankle disability has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that his ankle disability necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board also notes that this case does not raise a claim for a total disability evaluation based upon individual unemployability, as the Veteran confirmed current employment during his July 2010 hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Prior to March 2, 2009, a disability rating in excess of 10 percent for residuals of right ankle fracture is denied.  

From March 2, 2009, a disability rating of 20 percent for residuals of right ankle fracture is granted, subject to the laws and regulations governing the payment of monetary benefits .  


REMAND

As to the issues of entitlement to increased ratings for anal fissure, left Achilles tendonitis, and degenerative joint disease of the cervical spine and left shoulder, the Veteran has not been afforded VA examinations since 2007, and he reports that his service-connected disabilities, other than the right ankle, have worsened since that time.  These examinations, now more than four years old, are not sufficiently contemporaneous for accurate rating purposes, and new VA examinations are warranted.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA orthopedic examination addressing his degenerative joint disease of the cervical spine and left shoulder and his left Achilles tendonitis.  The examiner must review the claims file in conjunction with the examination.  For each disability, full range of motion studies must be conducted, and all symptoms must be reported.  Specific attention is to be directed to ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, if present.  The examiner must also comment on the frequency and duration of any episodes of doctor-prescribed bed rest, as well as the symptoms and severity of any associated objective neurological abnormalities, with regard to the cervical spine disorder.  All opinions must be supported by a complete rationale in a typewritten report.

2. The Veteran should also be afforded a VA gastrointestinal examination to determine the symptoms and severity of the service-connected anal fissure.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should report all subjective complaints and objective findings, with information about sphincter control, leakage, and any need for the wearing of a pad.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


